Citation Nr: 0721420	
Decision Date: 07/17/07    Archive Date: 08/02/07

DOCKET NO.  01-06 044	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Cleveland, Ohio


THE ISSUE

Entitlement to an increased rating for lumbar spine arthritis 
with radiculopathy, currently evaluated as 20% disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from November 1962 to November 
1964, and from July 1970 to June 1979.

This appeal to the Board of Veterans Appeals (Board) arises 
from a February 2001 rating action that denied a rating in 
excess of 20% for lumbar spine arthritis with radiculopathy.

In September 2001, the veteran testified at a Board hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of the hearing is of record.

By decisions of December 2001 and July 2004, the Board 
remanded this case to the RO for further development of the 
evidence and for due process development.


FINDINGS OF FACT


1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.    

2.  Medical evidence prior to 23 September 2002 does not show 
that the veteran's lumbar spine arthritis with radiculopathy 
was manifested by chronic symptoms indicative of severe 
intervertebral disc syndrome with recurring attacks and 
intermittent relief.

3.  Medical evidence on and after 23 September 2002 does not 
show that the veteran has qualifying incapacitating episodes 
due to lumbar spine arthritis with radiculopathy over a 12-
month period that require bed rest for at least 4 weeks but 
less than 6 weeks.

4.  Medical evidence prior to 26 September 2003 does not show 
that the veteran's lumbar spine arthritis with radiculopathy 
resulted in chronic, severe limitation of lumbar spine 
motion, or severe lumbosacral strain with listing of the 
whole spine to the opposite side, a positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion. 

5.  Medical evidence on and after 26 September 2003 does not 
show forward flexion of the thoracolumbar spine to 30 degrees 
or less or favorable ankylosis of the entire thoracolumbar 
spine.


CONCLUSION OF LAW

The criteria for a rating in excess of 20% for lumbar spine 
arthritis with radiculopathy are not met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, and Part 4, including §§ 4.1, 4.3, 4.6, 4.7, 4.10, 
4.40,  4.45, 4.71, 4.71a, Diagnostic Codes 5237, 5243, 5292, 
5293, 5295 (2002 and 2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, the VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The 
VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of the VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

August 2003 and July 2004 post-rating RO letters collectively 
notified the veteran and his representative of the VA's 
responsibilities to notify and assist him in his claim, as 
well as of what was need to establish entitlement to a higher 
rating (evidence showing that the disability had increased in 
severity).  Thereafter, they were afforded opportunities to 
respond.  The Board thus finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim, and has been provided ample opportunity to 
submit such information and evidence.  

The aforementioned letters also provided notice that the VA 
would make reasonable efforts to help the veteran get 
evidence necessary to support his claim, such as medical 
records (including private medical records), if he gave it 
enough information, and, if needed, authorization, to obtain 
them.  Those letters further specified what records the VA 
was responsible for obtaining, to include Federal records, 
and the type of records that the VA would make reasonable 
efforts to get. Additionally, the July 2004 RO letter 
requested the veteran to furnish any evidence that he had in 
his possession that pertained to his claim.  The Board finds 
that these letters collectively satisfy the statutory and 
regulatory requirement that the VA notify a claimant what 
evidence, if any, will be obtained by him and what evidence 
will be retrieved by the VA.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the U.S. Court of Appeals for Veterans Claims (Court) 
held that proper VCAA notice should notify a veteran of: (1) 
the evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by a claimant; and (4) a request by 
the VA that the claimant provide any evidence in his 
possession that pertains to the claim.  As indicated above, 
all 4 content of notice requirements have been met with in 
this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matters now before the Board, documents meeting the 
VCAA's notice requirements were not furnished to the veteran 
prior to the February 2001 rating action on appeal.  However, 
the Board finds that the delay in issuing the full 
38 U.S.C.A. § 5103(a) notice did not affect the essential 
fairness of the adjudication, in that his claim was fully 
developed and readjudicated after notice was provided.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 ((Fed. Cir. 2006).  As indicated 
below, as a result of RO development and the Board remands, 
comprehensive documentation, identified below, has been 
associated with the claims folder and considered in 
evaluating the veteran's appeal.  After the issuance of the 
RO's August 2003 and July 2004 notice letters and additional 
opportunities to provide information and/or evidence 
pertinent to the claim under consideration, the RO 
readjudicated the veteran's claim on the basis of all the 
evidence of record in February 2004 and April 2006 (as 
reflected in the Supplemental Statements of the Case) 
(SSOCs).

Hence, the Board finds that the VA's failure in not 
completely fulfilling VCAA notice requirements prior to the 
RO's initial adjudication of the claim is harmless.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Cf. 38 C.F.R. § 20.1102 (2005).  

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that, in rating cases, a claimant must be 
informed of the rating formula for all possible schedular 
ratings for an applicable rating code.    In this case, the 
Board finds that this was accomplished in the May 2001 
Statement of the Case and the February 2004 and April 2006 
SSOCs, and that this suffices for Dingess/Hartman.  The Court 
also held that the VA must provide information regarding the 
effective date that may be assigned; such notice was provided 
in the April 2006 SSOC and in an August 2006 RO letter.    

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO, on its own initiative and pursuant to 
the Board remands, has made reasonable and appropriate 
efforts to assist the appellant in obtaining all evidence 
necessary to substantiate his claim, to include obtaining 
available post-service VA medical records through 2006.  In 
September 2000, April and May 2003, and February 2005, the 
veteran was afforded comprehensive VA examinations, reports 
of which are of record and have been considered in 
adjudicating this claim.  A transcript of the veteran's 
September 2001 Board hearing testimony has been associated 
with the record.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any existing, pertinent evidence, in 
addition to that noted above, that has not been obtained.  In 
August 2003, the veteran stated that he had no additional 
evidence to submit in connection with his claim.  The record 
also presents no basis for further development to create any 
additional evidence to be considered in connection with the 
matter currently under consideration.  In July 2004, the 
Social Security Administration reported that medical records 
underlying that agency's decision on the veteran's claim for 
disability benefits were unavailable because the records 
folder had been destroyed.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claim on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Rating Disabilities, which is based 
on average impairment of earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of          2 ratings applies under a particular diagnostic 
code (DC), the higher rating is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.

A veteran's entire history is to be considered when making a 
disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation has already been established and 
an increase in the disability is at issue, it is the present 
level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Under former DC 5293 (as in effect prior to 23 September 
2002), moderate intervertebral disc syndrome (IVDS) with 
recurring attacks warranted a 20% rating. A 40% rating 
required severe IVDS, with recurring attacks and intermittent 
relief.  A 60% rating required pronounced IVDS, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief. 

The terms "moderate" and "severe" are not defined in the 
rating schedule; rather than applying a mechanical formula, 
the VA must evaluate all the evidence to the end that its 
decisions are equitable and just.  38 C.F.R. § 4.6.  

Considering the pertinent evidence prior to 23 September 2002 
in light of the criteria of former DC 5293, the Board finds 
that no more than moderate IVDS with recurring attacks was 
shown, thus warranting no more than a 20% rating during that 
period.

Clearly, the findings from the September 2000 VA examination 
provide no basis for more than the currently assigned 
schedular 20% rating under former DC 5293.  Examination of 
the spine showed no deformity and no neurologic 
abnormalities.  Although the veteran had some tenderness, 
soreness, and pain to palpation across the lumbar spine, he 
could forward flex 85 degrees and extend, bend, and rotate to 
25 degrees each with only mild pain with motion  There simply 
is no evidence of the chronic symptoms required for a 40% 
rating, i.e. severe IVDS with recurring attacks and 
intermittent relief.

Effective 23 September 2002, IVDS (still rated under DC 5293) 
was to be evaluated by one of 2 alternative methods.  First, 
the disability could be rated on the basis of the total 
duration of incapacitating episodes over the previous 12 
months.  A 20% rating is warranted for incapacitating 
episodes of IVDS having a total duration of at least 2 weeks 
but less than 4 weeks during the past 12 months.  A 40% 
rating requires incapacitating episodes of IVDS having a 
total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months.  A 60% rating requires 
incapacitating episodes of IVDS having a total duration of at 
least 6 weeks during the past 12 months.  Alternatively, IVDS 
could be rated by combining under 38 C.F.R. § 4.25 (2006) 
separate ratings for its chronic orthopedic and neurologic 
manifestations along with ratings for all other disabilities, 
whichever method results in the higher rating.  For purposes 
of rating under former DC 5293, an incapacitating episode is 
a period of acute signs and symptoms due to IVDS that 
requires bed rest prescribed by a physician, and chronic 
orthopedic and neurologic manifestations mean orthopedic and 
neurological signs and symptoms resulting from IVDS that are 
present constantly, or nearly so.  38 C.F.R. § 4.71a, DC 
5293, Note (1) (2006).  

The pertinent evidence since 23 September 2002, namely, the 
findings from the April and May 2003 VA examinations, provide 
no basis for more than the currently assigned schedular 20% 
rating under former DC 5293.  

In April 2003, the veteran stated that he could lift a 
maximum of 25 pounds without difficulty, and that he could 
mow his lawn, but needed to take frequent breaks.  
Examination showed normal strength, graded +5/5 throughout 
the lower extremities, and he was able to bend, squat, stoop, 
and otherwise perform normal low back ranges of motion, with 
limitation on the basis of pain.  Gait was not greatly 
affected by symptoms.  Magnetic resonance imaging (MRI) 
revealed moderate spinal canal stenosis, and the impression 
was degenerative disc disease at multiple levels, with 
symptoms and findings consistent with L4-5 radiculopathy, and 
peripheral neuropathy that was unrelated to this.  In a July 
2003 addendum to the April examination report, the VA 
physician opined that the veteran's degree of industrial 
impairment resulting from his service-connected lumbar spine 
arthritis was moderate, given the presence of pain and 
paresthesias, and the lack of any significant affect upon any 
motor component served by the lumbosacral nerve root 
derivations, and upon gait.        

Although in May 2003 the veteran complained of back pain and 
increased symptoms after prolonged standing and walking, he 
had no tingling or numbness in his calves or bladder or bowel 
dysfunction.  He rose from the sitting position without 
difficulty, ambulated without a limp, and ascended and 
descended the examining table normally.  There was a normal 
lumbar lordosis without evidence of spasm or tenderness, and 
forward flexion and backward extension were to 40 and 20 
degrees, respectively.  Straight leg raising was to 80 
degrees bilaterally, deep tendon reflexes were symmetrically 
active, Babinski signs were flexor, and muscle strength was 
normal.  MRI revealed moderate spinal stenosis at L3-4.

Clearly, the findings from the April and May 2003 VA 
examinations provide no basis for more than the currently 
assigned schedular 20% rating under former      DC 5293.  
There simply is no evidence of the chronic symptoms required 
for a  40% rating, i.e. incapacitating episodes having a 
total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months.  On April 2003 VA examination, the 
veteran stated that he simply had multiple episodes of pain 
per day which were of variable duration, depending upon 
whether or not he could get into a more comfortable position 
from that which caused the initial pain.  There was no 
evidence that the veteran required bed rest prescribed by a 
physician.  

Under the applicable criteria of former DC 5292 (as in effect 
prior to 26 September 2003), moderate limitation of motion of 
the lumbar spine warranted a 20% rating.  A 40% rating 
required severe limitation of motion.  38 C.F.R. § 4.71a.

Under former DC 5289 (as in effect prior to 26 September 
2003), a 40% rating required favorable ankylosis of the 
lumbar spine.  A 50% rating required unfavorable ankylosis.  
38 C.F.R. § 4.71a. 

Under former DC 5295 (as in effect prior to 26 September 
2003), lumbosacral strain with muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in a standing position warranted a 20% rating.  A 40% rating 
required severe lumbosacral strain with listing of the whole 
spine to the opposite side, a positive Goldthwaite's sign, 
marked limitation of forward bending in the standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a. 

Considering the pertinent evidence prior to 26 September 2003 
in light of the criteria of former DCs 5292 and 5295, the 
Board finds that no more than moderate limitation of lumbar 
spine motion with muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in a standing 
position was shown, thus warranting no more than a 20% rating 
during that period.    

September 2000 VA examination of the spine showed no 
deformity and no neurologic abnormalities.  Although the 
veteran had some tenderness, soreness, and pain to palpation 
across the lumbar spine, he could forward flex 85 degrees and 
extend, bend, and rotate to 25 degrees each with only mild 
pain with motion.  On April 2003 VA examination, the veteran 
was able to bend, squat, stoop, and otherwise perform normal 
low back ranges of motion, with limitation on the basis of 
pain.  Gait was not greatly affected by symptoms.  On May 
2003 VA examination, the veteran complained of back pain and 
increased symptoms after prolonged standing and walking, but 
he rose from the sitting position without difficulty, 
ambulated without a limp, and ascended and descended the 
examining table normally.  Moreover, there was a normal 
lumbar lordosis without evidence of spasm or tenderness, and 
forward flexion, backward extension, and lateral flexion were 
to 40, 20, and 30 degrees, respectively.  

In reaching this conclusion, the Board has considered the 
abovementioned clinical findings which show no evidence of 
the symptoms required for a 40% rating, i.e. severe lumbar 
limitation of motion, or severe lumbosacral strain with 
listing of the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  Inasmuch as all clinical findings during this period 
reflect measurable range of lumbar spine motion, a rating 
under former     DC 5289 for ankylosis is not appropriate.

Effective 26 September 2003, the VA revised the criteria for 
rating all disabilities of the spine.  As there is no 
indication that the revised criteria are intended to have a 
retroactive effect, the Board has the duty to adjudicate the 
claim only under the former criteria for any period prior to 
the effective date of the new DCs, and to consider the 
revised criteria for the period beginning on the effective 
date of the new provisions.  See Wanner v. Principi, 17 Vet. 
App. 4, 9 (2003); DeSouza v. Gober, 10 Vet. App. 461, 467 
(1997).  See also VAOPGCPREC 3-2000 and          7-2003.

In this case, the RO has considered the claim under both the 
former and revised applicable criteria, and has given the 
appellant notice of the revised criteria in the SSOCs.  
Hence, there is no due process bar to the Board also 
considering the claim in light of the former and revised 
applicable rating criteria.   

Effective 26 September 2003, DC 5293 for IVDS was renumbered 
DC 5243, and DC 5295 was renumbered DC 5237.  However, the 
criteria for rating all spine disabilities, to include IVDS, 
are now set forth in a General Rating Formula for Diseases 
and Injuries of the Spine.  The revised criteria provide that 
IVDS is rated under the "incapacitating episode" 
methodology discussed above, or alternatively, under the 
General Rating Formula.  The formula provides that a 20% 
rating is assignable where forward flexion of the 
thoracolumbar spine is greater than           30 degrees but 
not greater than 60 degrees; the combined range of motion of 
the thoracolumbar spine is not greater than 120 degrees; or 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40% 
rating is assignable where forward flexion of the 
thoracolumbar spine is 30 degrees or less, or for favorable 
ankylosis of the entire thoracolumbar spine.  A 50% rating 
requires unfavorable ankylosis of the entire thoracolumbar 
spine.  A 100% rating requires unfavorable ankylosis of the 
entire spine.  These criteria are applied with and without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  38 C.F.R. § 4.71a, DCs 5235-
5243 (2006).  Under the revised rating schedule, forward 
flexion to       90 degrees, and extension, lateral flexion, 
and rotation to 30 degrees each are considered normal range 
of motion of the thoracolumbar spine.  38 C.F.R. § 4.71a, 
Plate V.

However, the pertinent evidence since September 2003 provides 
no basis for more than a 20% rating for lumbar spine 
arthritis with radiculopathy under either former DC 5292 or 
5295, or revised DC 5237 or 5243 of the General Rating 
Formula.  On February 2005 VA examination, the veteran 
complained of back aching, soreness, tenderness, and pain 
that sometimes radiated into his legs and feet, and he had 
difficulty with prolonged walking and standing, but he could 
perform normal daily activities, and was able to work at his 
job as a plumber, albeit he was bothered by bending and 
lifting activities.  Current examination of the back showed 
no obvious deformity, increased kyphosis, or scoliosis.  
There was some tenderness, soreness, and pain to palpation, 
but no muscle spasms were noted.  Forward flexion was to   35 
degrees, and backward extension, side bending, and rotation 
were to 20 degrees each.  The diagnosis was chronic 
lumbosacral strain with lumbar disc disease.      

Clearly, the evidence since September 2003 provides no basis 
for more than a     20% rating for lumbar spine arthritis 
with radiculopathy under former DC 5292, 5289, or 5295, as 
there was no evidence of the symptoms required for a 40% 
rating, i.e. severe lumbar limitation of motion, or severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteoarthritic changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  Inasmuch as all clinical 
findings during this period reflect measurable range of 
lumbar spine motion, a rating under former DC 5289 for 
ankylosis is not appropriate.  

The evidence since 26 September 2003 also provides no basis 
for more than a     20% rating under revised DC 5237 or 5243 
of the General Rating Formula, inasmuch as forward flexion of 
the thoracolumbar spine limited to 30 degrees or less, 
favorable ankylosis of the entire thoracolumbar spine, or 
incapacitating episodes of IVDS having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 months 
required for a 40% rating have not been demonstrated.  In 
this regard, the Board notes the February 2005 VA examiner's 
findings of forward flexion to 35 degrees and backward 
extension, side bending, and rotation to           20 degrees 
each, negative straight leg raising, and symmetric lower 
extremity reflexes, strength, and sensation, and his 
observation that the veteran had had no incapacitating 
episodes due to his lumbar spine disability in the past year.

The Board also points out that, regardless of whether the 
former or revised criteria are considered, when evaluating 
musculoskeletal disabilities, the VA may, in addition to 
applying schedular criteria, consider granting a higher 
rating in cases in which the claimant experiences additional 
functional loss due to pain, weakness, excess fatigability, 
or incoordination, to include with repeated use during flare-
ups, and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 
38 C.F.R. §§ 4.40 and 4.45 are to be considered in 
conjunction with the DCs predicated on limitation of motion 
(see Johnson v. Brown, 9 Vet. App. 7 (1996).

In this case, however, functional loss due to pain, weakness 
and fatigability has already been taken into consideration in 
the assignment of the current 20% rating.  In September 2000, 
the veteran stated that he got more back pain when his 
disability flared up at times.  In April 2003, he stated that 
he got no real flare-ups of his back disability, but simply 
had multiple episodes of pain per day which were of variable 
duration, depending upon whether or not he could get into a 
more comfortable position from that which caused the initial 
pain; sitting relieved pain after prolonged standing for more 
than 1 hour.  The examiner noted that the veteran's pain and 
paresthesias did not cause fatigue with continued movement or 
prolonged positional challenges.  In May 2003, the veteran 
stated that his low back symptoms were increased by prolonged 
standing or walking for more than 1 hour and lifting more 
than 25 pounds repetitively, causing pain which then lead to 
weakness and fatigue.  However, in July 2003 a VA examiner 
opined that the veteran's degree of industrial impairment 
resulting from his service-connected lumbar spine arthritis 
was only moderate.  Although in February 2005 the veteran 
complained that repetitive use bothered his back, and he had 
difficulty with prolonged walking and standing, no other 
specific flare-ups were noted, and he could perform normal 
daily activities and was able to work at his job as a 
plumber, albeit he was bothered by bending and lifting 
activities.  Repetitive use of the back on examination caused 
an increase in pain, soreness, tenderness, and fatigability, 
but resulted in no change of range of motion.  Hence, the 
record presents no basis for assignment of any higher rating 
based on DeLuca factors alone, inasmuch as functional 
impairment due to pain is contemplated by the current rating.

Under these circumstances, the record presents no basis for 
assignment of a higher rating for lumbar spine arthritis with 
radiculopathy under any former or revised applicable rating 
criteria.

For all the foregoing reasons, the Board finds that the claim 
for a rating in excess of 20% for lumbar spine arthritis with 
radiculopathy must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the claim, that doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

A rating in excess of 20% for lumbar spine arthritis with 
radiculopathy is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


